
	
		II
		111th CONGRESS
		2d Session
		S. 3446
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Child Nutrition Act of 1966 to
		  advance the health and wellbeing of schoolchildren in the United States through
		  technical assistance, training, and support for healthy school foods, local
		  wellness policies, and nutrition promotion and education, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Child Nutrition Enhancement Act of
			 2010.
		2.FindingsCongress finds that—
			(1)nutrition education and promotion
			 helps—
				(A)to foster a school environment that
			 supports healthy eating;
				(B)to initiate and sustain healthy eating
			 behaviors;
				(C)to increase acceptance and consumption of
			 healthy school meals;
				(D)to increase participation in school meal
			 programs;
				(E)to enhance school meal quality; and
				(F)to support the development and
			 implementation of local wellness policies;
				(2)nutrition education and promotion are
			 critical components of effective health promotion and disease prevention
			 programs;
			(3)research shows that school-based nutrition
			 programs and services improve health and contribute to the academic achievement
			 of school children;
			(4)research shows that fit children—
				(A)achieve more academically;
				(B)have better school attendance; and
				(C)fewer disciplinary problems;
				(5)nutrition education and promotion
			 initiatives for school children lack coordination, funding, and
			 sustainability;
			(6)a comprehensive nationwide study reported
			 that between 5 and 6 percent of students were enrolled in a school district
			 that had identified a potential source of funding to support the implementation
			 of a wellness policy in the district;
			(7)children and adolescents are—
				(A)not meeting dietary recommendations;
				(B)underconsuming important food groups and
			 nutrients needed for growth and development; and
				(C)overconsuming saturated fat, trans fat,
			 sodium, and added sugars;
				(8)the Physical Activity Guidelines for
			 Americans recommend that children engage in at least 60 minutes of physical
			 activity on most, and preferably all, days of the week;
			(9)children spend many waking hours at school
			 and therefore need to be active during the school day to meet the
			 recommendations of the Physical Activity Guidelines for Americans;
			(10)childhood obesity increased 3-fold among
			 children and adolescents during the 30 years preceding the date of enactment of
			 this Act;
			(11)approximately 12,000,000 children and
			 adolescents ages 2 to 19 are considered obese;
			(12)obesity-related diseases cost the United
			 States economy more than $147,000,000,000 each year;
			(13)both low levels of physical activity and an
			 increase in caloric intake have contributed to the unprecedented epidemic of
			 childhood obesity; and
			(14)overweight adolescents have a 70 to 80
			 percent chance of becoming overweight adults, increasing the risk of chronic
			 disease, disability, and death.
			3.The wellness and nutrition
			 networkSection 19 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1788) is amended to read as
			 follows:
			
				19.The wellness and nutrition network
					(a)PurposesThe purposes of the wellness and nutrition
				network are—
						(1)to promote the nutritional health of school
				children in the United States through—
							(A)technical assistance;
							(B)training; and
							(C)nutrition promotion and education programs
				and policies;
							(2)to decrease the prevalence of—
							(A)obesity;
							(B)chronic disease; and
							(C)hunger and food insecurity; and
							(3)to coordinate and collaborate at the
				Federal, State and local levels—
							(A)to leverage and maximize resources;
				and
							(B)to ensure the effective and coordinated
				delivery of child nutrition programs.
							(b)DefinitionsIn this section:
						(1)Child nutrition programThe term child nutrition
				program means—
							(A)the school breakfast program established by
				section 4;
							(B)the school lunch program established under
				the Richard B. Russell National School Lunch
				Act (42 U.S.C. 1751 et seq.);
							(C)the summer food service program for
				children established under section 13 of the Richard B. Russell
				National School Lunch Act (42 U.S.C.
				1761); and
							(D)the child and adult care food program
				established under section 17 of the Richard B. Russell
				National School Lunch Act (42 U.S.C.
				1766).
							(2)Free or reduced price lunchThe term free or reduced price
				lunch means a free or reduced price lunch provided under the school
				lunch program established under the Richard B. Russell
				National School Lunch Act (42 U.S.C.
				1751 et seq.).
						(3)State wellness and nutrition network
				coordinatorThe term
				State wellness and nutrition network coordinator means an
				individual who has earned—
							(A)a registered dietitian credential;
							(B)a baccalaureate degree in a discipline
				relating to nutrition, as determined by the Secretary; or
							(C)a post-baccalaureate degree in a discipline
				relating to nutrition, as determined by the Secretary.
							(4)The wellness and nutrition network
				(twnn)The term the
				wellness and nutrition network or TWNN means a nationwide,
				multidisciplinary program that—
							(A)establishes and supports technical
				assistance, training, programs, and policies that promote and support healthy
				eating and physical activity by children; and
							(B)is—
								(i)based on sound nutritional, educational,
				and social marketing approaches;
								(ii)funded and overseen at the Federal level,
				administered at the State level, and implemented at the local level based on
				prioritized community needs; and
								(iii)coordinated with school health and other
				nutrition programs.
								(c)Funding
						(1)In generalOn October 1, 2010, and on each October 1
				thereafter, out of any funds in the Treasury not otherwise appropriated, the
				Secretary of the Treasury shall transfer to the Secretary to carry out this
				section an amount described in paragraph (2), to remain available until
				expended.
						(2)Calculation of funding for each fiscal
				yearThe total amount of
				funds made available to carry out this section for a fiscal year shall equal
				the product obtained by multiplying—
							(A)1 cent; and
							(B)the number of meals reimbursed during the
				preceding fiscal year under the Richard B. Russell National School Lunch Act
				(42 U.S.C. 1751 et seq.) at participating schools and institutions for—
								(i)the school lunch program established under
				that Act;
								(ii)the child and adult care food program
				established under section 17 of that Act (42 U.S.C. 1766); and
								(iii)the summer food service program established
				under section 13 of that Act (42 U.S.C. 1761).
								(3)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this section the funds transferred
				under paragraph (1), without further appropriation.
						(4)RestrictionsOf the amount made available to carry out
				this section—
							(A)for each of fiscal years 2011 and
				2012—
								(i)30 percent shall be made available for
				State administration of TWNN;
								(ii)50 percent shall be made available to
				States for local educational agency grants; and
								(iii)20 percent shall be made available for TWNN
				responsibilities of the Secretary; and
								(B)for fiscal year 2013 and each subsequent
				fiscal year—
								(i)25 percent shall be made available for
				State administration of TWNN;
								(ii)60 percent shall be made available to
				States for local educational agency and institution grants; and
								(iii)15 percent shall be made available for TWNN
				responsibilities of the Secretary.
								(d)State administration of TWNN
						(1)ApplicationTo be eligible to receive a grant under
				this subsection, a State shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				require.
						(2)Authorization of State grants
							(A)In generalThe Secretary shall use funds made
				available under subparagraphs (A)(i) and (B)(i) of subsection (c)(4) to make
				grants to States to support the administration of the wellness and nutrition
				network (TWNN) through technical assistance, training, and nutrition promotion
				and education.
							(B)Grants
								(i)MinimumOf the funds allocated to States to carry
				out this subsection under subparagraphs (A)(i) and (B)(i) of subsection (c)(4),
				the Secretary shall provide to each approved State applicant a grant equal
				to—
									(I)for each of fiscal years 2011 and 2012, the
				greater of—
										(aa)$250,000; and
										(bb)the amount described in clause (ii);
				and
										(II)for fiscal year 2013 and each subsequent
				fiscal year, $250,000.
									(ii)Fiscal years 2011 and 2012Subject to clause (i), for fiscal years
				2011 and 2012, the Secretary shall provide to each approved State applicant an
				amount of the funds made available under subsection (c)(4)(A)(i) equal to the
				proportion that—
									(I)the number of students eligible for a free
				or reduced price lunch in the State in the preceding fiscal year; bears
				to
									(II)the total number of students eligible for a
				free or reduced price lunch in all States in the preceding fiscal year.
									(iii)Subsequent fiscal yearsFor fiscal year 2013 and each subsequent
				fiscal year, the Secretary, on a competitive basis, shall provide an additional
				grant in an amount to be determined by the Secretary to any approved State
				applicant if—
									(I)after awarding grants under clause (i)(II),
				funds remain available under subsection (c)(4)(B)(i); and
									(II)the State demonstrates progress in carrying
				out the activities described in subsection (e).
									(iv)ReallocationThe Secretary may reallocate any funds
				appropriated under subparagraphs (A)(i) and (B)(i) of subsection (c)(4)—
									(I)for the uses described in subsection (e);
				and
									(II)if, after 3 school years, the funds have
				not been obligated or expended.
									(v)ContributionFunds made available under this subsection
				shall be used to supplement, and not to supplant, any State and local funds
				otherwise available to carry out the activities described in this
				subsection.
								(e)State uses of funds
						(1)In generalA grant provided to a State under this
				section shall be used—
							(A)to establish a comprehensive, integrated,
				and coordinated wellness and nutrition network in the State; and
							(B)to allocate funding under subsection (f) to
				local educational agencies and other institutions to support child nutrition
				promotion and education.
							(2)GoalsA State program established in accordance
				with this section shall, to the maximum extent practicable—
							(A)conduct training and provide technical
				assistance on effective child nutrition promotion and education policies and
				programs;
							(B)improve child nutrition environments
				by—
								(i)promoting and supporting dietary behaviors
				consistent with the most recent Dietary Guidelines for Americans published
				under section 301 of the National Nutrition Monitoring and Related Research Act
				of 1990 (7 U.S.C. 5341); and
								(ii)supporting the development, implementation,
				and assessment of local wellness policies carried out under section 5 of the
				Richard B. Russell National School Lunch Act (42 U.S.C. 1754);
								(C)improve the nutritional quality of meals
				and snacks served through the child nutrition programs;
							(D)increase participation in the child
				nutrition programs;
							(E)carry out and disseminate effective
				evaluation techniques;
							(F)facilitate networking and information
				sharing in the State;
							(G)actively disseminate materials and
				information on training programs, model policies, and other promising
				practices; and
							(H)coordinate and collaborate with other State
				nutrition education and promotion efforts, including supplemental nutrition
				assistance program education and coordinated school health programs—
								(i)to leverage resources; and
								(ii)to ensure that children are receiving
				effective and consistent messages regarding healthy eating and active
				living.
								(f)Local educational agency grants
						(1)Interdisciplinary team
							(A)In generalIn awarding grants under this subsection, a
				State shall establish an interdisciplinary team to review applications
				submitted by local educational agencies.
							(B)RequirementsAn interdisciplinary team described in
				subparagraph (A) shall be—
								(i)comprised of State education and health
				representatives; and
								(ii)chaired by the State wellness and nutrition
				network coordinator, or a designee of the coordinator.
								(2)Eligibility
							(A)In generalDuring each of fiscal years 2011 and 2012,
				only local educational agencies shall be eligible to receive a grant under this
				subsection.
							(B)Fiscal year 2013 and subsequent fiscal
				yearsFor fiscal year 2013
				and each subsequent fiscal year, local educational agencies and other
				institutions providing services funded by the child nutrition programs shall be
				eligible to receive a grant under this subsection.
							(3)Grants
							(A)In generalTo carry out this subsection, the Secretary
				shall provide to each approved State applicant for the purpose of making grants
				to approved local educational agencies an amount of the funds made available
				under subparagraphs (A)(ii) and (B)(ii) of subsection (c)(4) equal to the
				proportion that—
								(i)the number of students eligible for a free
				or reduced price lunch in the State in the preceding fiscal year; bears
				to
								(ii)the total number of students eligible for a
				free or reduced price lunch in all States in the preceding fiscal year.
								(B)Fiscal years 2011 and 2012
								(i)In generalFor each of fiscal years 2011 and 2012, a
				State shall use funds received under subparagraph (A) to make grants to local
				educational agency applicants approved by the State interdisciplinary team in
				an amount equal to the proportion that—
									(I)the number of students eligible for a free
				or reduced price lunch in a local educational agency in the preceding fiscal
				year; bears to
									(II)the total number of students eligible for a
				free or reduced price lunch in a State in the preceding fiscal year.
									(ii)ApplicationTo be eligible to receive a grant under
				this subparagraph, a local educational agency shall submit an application to
				the interdisciplinary team established under paragraph (1) at such time, in
				such manner, and containing such information as the interdisciplinary team may
				require.
								(iii)ReallocationIf a local educational agency is not
				approved to receive a grant under this subsection, a State shall reallocate the
				funds to an approved local educational agency applicant, in an amount
				determined by the State.
								(C)Subsequent fiscal years
								(i)In generalFor fiscal year 2013 and each subsequent
				fiscal year, a State, on a competitive basis, shall use funds received under
				subparagraph (A) to provide grants to carry out the programs and activities
				described in paragraph (4) to—
									(I)approved local educational agency
				applicants; and
									(II)other approved institutions providing
				services funded by the child nutrition programs.
									(ii)Application
									(I)In generalTo be eligible to receive a grant under
				this subparagraph, an applicant shall submit to the State interdisciplinary
				team established under paragraph (1) an application that includes—
										(aa)information about the performance and
				progress of the applicant in carrying out the activities and achieving the
				goals described in paragraph (4); and
										(bb)an outline of the specific activities,
				materials, policies, or programs to be carried out to achieve the goals
				described in paragraph (4).
										(II)ConsiderationsIn determining the amount of a grant under
				subparagraph (C), the State interdisciplinary team shall consider the number of
				students enrolled at the applicant institution that are eligible for free and
				reduced priced lunches.
									(4)Local educational agency uses of
				funds
							(A)In generalAs a condition on the receipt of a grant
				under this subsection, a local educational agency or other institution that
				receives a grant shall use the funds to promote and support healthy eating and
				physical activity programs, policies, or initiatives.
							(B)GoalsA local educational agency or other
				institution receiving a grant under this section shall use the grant
				funds—
								(i)to carry out, assess, or strengthen a local
				wellness policy established under section 5 of the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1754);
								(ii)to improve the nutritional quality of meals
				and snacks served through the child nutrition programs;
								(iii)to increase the acceptance by children of
				nutritious meals and snacks;
								(iv)to implement Federal, State, or other
				health guidelines, including guidelines for nutritional and physical
				education;
								(v)to provide regular physical activity for
				children; or
								(vi)to collaborate and coordinate with public
				and private organizations to promote and support healthy eating and physical
				activity, including—
									(I)community-based organizations; and
									(II)health, nutrition, and education programs
				in the States that include—
										(aa)nutrition education relating to the
				supplemental nutrition assistance program established under the Food and
				Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
										(bb)coordinated school health programs;
				and
										(cc)the fresh fruit and vegetable program
				established under section 19 of the Richard B. Russell National School Lunch
				Act (42 U.S.C. 1769a).
										(g)Reporting and evaluation
				requirements
						(1)Reports to State wellness and nutrition
				network coordinatorsNot
				later than 90 days after the expiration of a grant received under subsection
				(f), the local educational agency or other institution receiving the grant
				shall submit to the State wellness and nutrition network coordinator a report
				that describes—
							(A)the progress of the grant recipient in
				carrying out the activities described in subsection (f)(4); and
							(B)the policies or programs implemented by the
				grant recipient to achieve the goals described in subsection (f)(4).
							(2)State reports to the
				SecretaryEach State wellness
				and nutrition network coordinator shall submit to the Secretary—
							(A)by not later than October 1, 2011, a report
				that—
								(i)describes the actions that the coordinator
				planned and carried out in the preceding fiscal year to carry out the goals
				described in subsection (e)(2); and
								(ii)includes a State needs assessment for child
				nutrition education and promotion throughout the State that may be compiled
				using existing data; and
								(B)by not later than October 1, 2013, and
				every 3 years thereafter, a report that describes and assesses the programs,
				policies, and activities that the State wellness and nutrition network, the
				local educational agencies, and the other grant recipients have established to
				carry out the goals of this section.
							(3)Report by the Secretary
							(A)In generalNot later than January 1, 2013, the
				Secretary shall conduct an evaluation of and submit a report on the State
				wellness and nutrition networks to—
								(i)the Committee on Agriculture, Nutrition,
				and Forestry of the Senate; and
								(ii)the Committee on Education and Labor of the
				House of Representatives.
								(B)ContentsThe report prepared under this paragraph
				shall include an evaluation of—
								(i)the nutrition education and promotion
				activities of the States;
								(ii)activities carried out by grant recipients
				under this section;
								(iii)the coordination and collaboration efforts
				carried out in and between States;
								(iv)identification of best practices for
				improving healthy eating by students and promoting physical activity;
								(v)improvements to school nutrition
				environments; and
								(vi)local wellness policy activities.
								(h)Secretarial responsibilities
						(1)In generalThe Secretary shall use funds made
				available under subparagraphs (A)(iii) and (B)(iii) of subsection (c)(4) to
				develop and carry out a comprehensive, integrated national nutrition promotion
				and education strategy—
							(A)to develop and disseminate wellness and
				nutrition network materials to States, local educational agencies, and other
				grant recipients carrying out child nutrition programs;
							(B)to provide regular communication, training,
				technical assistance, and messages to the States;
							(C)to establish, maintain, and update
				communication resources, including—
								(i)an information hotline;
								(ii)a website; and
								(iii)online training of best practices and
				effective strategies for promoting healthy eating and physical activity;
								(D)to coordinate communication resources
				established under this section with any communication resources established
				under section 5(d)(2) of the Richard B. Russell National School Lunch Act (42
				U.S.C. 1754(d)(2)); and
							(E)to coordinate with other Federal, State,
				and local nutrition education and promotion efforts.
							(2)ConsiderationsIn carrying out the nutrition promotion and
				education activities described in paragraph (1), the Secretary shall, to the
				maximum extent practicable—
							(A)promote and support healthy eating,
				physical activity, and positive behavior changes;
							(B)improve school nutrition and physical
				activity environments;
							(C)provide technical assistance, training, and
				model policies and programs to improve the nutritional quality of school foods,
				including the healthfulness of—
								(i)school meals;
								(ii)commodities provided through the child
				nutrition programs; and
								(iii)foods provided outside of school meals,
				including food provided through—
									(I)vending machines;
									(II)a la carte;
									(III)fundraisers;
									(IV)school stores;
									(V)school celebrations;
									(VI)snacks; and
									(VII)rewards;
									(D)increase participation in school meals;
				and
							(E)develop effective evaluation
				techniques.
							.
		4.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
